 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 1 of 9               PageID 1



                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSE
                             MEMPHIS DIVISION

HAWK TECHNOLOGY SYSTEMS, LLC,

       Plaintiff,
v.                                                       Civil Action No. _______________

MEMPHIS-SHELBY COUNTY
AIRPORT AUTHORITY,

       Defendant.

                                      COMPLAINT

       COMES NOW, Plaintiff, Hawk Technology Systems, LLC ("Hawk"), by and through

it’s undersigned counsel, hereby sues Memphis-Shelby County Airport Authority

("MSCAA") and alleges:

                              NATURE OF THE ACTION

       1.     This is a civil action for patent infringement of United States Patents No.

RE43,462 (the '462 Patent --- "Video Monitoring") and RE37,342 (the '342 Patent ---

"Dual-Recording"). The '462 Patent is a reissue of United States Patent No. 5,265, 410 (the

'410 Patent). The independent claims in the reissued '462 Patent are substantially identical

to the corresponding claims in the original '410 Patent. The '342 Patent is a reissue of

United States Patent No. 5,488, 433 (the '433 Patent).

                                        PARTIES

       2.     Hawk is a limited liability company organized and existing under the laws

of the State of Florida and maintains its principal place of business at 26611 Woodward

Avenue, Huntington Woods, Michigan 48070.
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 2 of 9                 PageID 2



       3.     MSCAA, is a public benefit corporation organized and existing under the

laws of the State of Tennessee, with its principal place of business located at 2491

Winchester Rd., Ste. 113, Memphis, Tennessee 38116-3856.

       4.     Defendant's registered agent is Scott Brockmanlocated at 2491 Winchester

Rd., Ste. 113, Memphis, Tennessee 38116-3856.

                              JURISDICTION AND VENUE

       5.     Pursuant to 28 U.S.C. §§ 1331 and 1338(a), this Court has original jurisdiction

over the subject matter of this action because this is an action arising under the Patent Laws

of the United States, 35 U.S.C. § 1 et. seq.

       6.     This court has personal jurisdiction over Defendant because Defendant is (a)

transacting business in the State of Tennessee; (b) committing tortious acts within the State

of Tennessee; and (c) engaging in substantial and non-isolated activity within the State of

Tennessee.

       7.     Pursuant to 28 U.S.C. §§ 1391 and 1400(b), venue is proper in this district.

                                GENERAL ALLEGATIONS

       8.     Hawk Technology Systems, LLC was formed in 2012 to commercialize the

inventions of its founder, Barry Schwab.

       9.     Mr. Ken Washino and Mr. Schwab invented what is claimed by the '462

Patent and the '342 Patent.

       10.    Mr. Washino and Mr. Schwab have collaborated on a number of other

pioneering inventions resulting in patents in the areas of video archiving, video

downloading and digital cinema.


                                               -2-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 3 of 9                  PageID 3



       11.     Mr. Schwab is also a named inventor on more than forty patents, ranging

from consumer products to secure network computing.

                  Claims 12, 13, 14, 9, 10, 11, 19, and 20 of the '462 Patent

       12.     Claim 12 of the '462 patent states:

               The method of simultaneously displaying and storing multiple video
               images, comprising the steps of:

                       receiving video images at a personal computer based
                       system from one or more sources;
                       digitizing any of the images not already in digital form
                       using an analog-to-digital converter;

                       displaying at least certain of the digitized images in
                       separate windows on a personal computer based
                       display device, using a first set of temporal and spatial
                       parameters associated with each image in each window;

                       converting one or more of the video source images into
                       a data storage format using a second set of temporal
                       and spatial parameters associated with each image; and
                       simultaneously storing the converted images in a
                       storage device.

('462 Patent, Col. 11, line 62 - Col. 12, line 10).

       13.     Claim 13 of the '462 patent states:

               The method of claim 12, the temporal parameters including frame rate.

('462 Patent, Col. 12, lines 11 - 12).

       14.     Claim 14 of the '462 patent states:

               The method of claim 12, the spatial parameters including image
               dimensions in pixels.

('462 Patent, Col. 12, lines 13 - 14).


                                                -3-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 4 of 9              PageID 4



       15.     Claim 9 of the '462 patent states:

               The method of claim 12, further including the step of receiving a
               command to set the frame rate and resolution associated with the
               display and storage of a particular image.

('462 Patent, Col. 11, lines 55 - 57).

       16.     Claim 10 of the '462 patent states:

               The method of claim 9, wherein the command is based upon an
               operator input.

('462 Patent, Col. 11, lines 58 - 59).

       17.     Claim 11 of the '462 patent states:

               The method of claim 9, wherein the command is based upon an
               external stimulus.

('462 Patent, Col. 11, lines 60 - 61).

       18.     Claim 19 of the '462 patent states:

               The method of claim 12, wherein one or more video images or camera
               control signals are received through a network connection.

('462 Patent, Col. 12, lines 58 - 60).

       19.     Claim 20 of the '462 patent states:

               The method of claim 12, wherein the high-capacity storage medium
               comprises a removable or permanent magnetic disk, a removable or
               permanent magneto-optical disc, a removable optical disc or a
               removable or permanent semiconductor-based device.

('462 Patent, Col. 12, lines 61 - 65).

       20.     Defendant uses a video storage and display system and methods that infringe

the '462 Patent.


                                             -4-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 5 of 9                PageID 5



       21.     By reviewing publically available information, including the article attached

hereto as Exhibit “A,” Hawk learned that MSCAA infringed Claim 12 of the ‘462 Patent,

at least in the Memphis-Shelby County Airport Authority location.

       22.     Hawk has prepared a Claim Chart, attached hereto as Exhibit “B,” which

explains how each limitation reads onto the method claimed by Claim 12 of the ‘462 Patent,

which claim was infringed by the MSCAA.

                             Claims 40 and 46 of the '342 Patent

       23.     Claim 40 of the '342 Patent states:

               Video recording apparatus, comprising:

                       an input for receiving video program source material,
                       such material being characterized in having a plurality
                       of sequential frames representative of motion imagery;

                       a video recorder in communication with the input for
                       simultaneously recording information representative of
                       the video program source material, including correlated
                       edit-time-code information, onto first and second
                       storage media, wherein the first storage medium is used
                       to store the sequential frames in a randomly
                       addressable manner, and the second storage media is
                       used to store the sequential frames in a serially
                       addressable manner, such that each frame stored on one
                       medium is associated with a time code correlated to a
                       corresponding frame stored on the other medium.

('342 Patent, Col. 12, line 12 - Col. 12, line 27).

       24.     Claim 46 of the '342 Patent states:

               The apparatus of claim 40, further including means for receiving
               camera-control information.

('342 Patent, Col. 12, line 40 - 41).



                                                -5-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 6 of 9                 PageID 6



       25.     On information and belief, Defendant uses a video storage and display

system and methods that infringe the '342 Patent.

       26.     By reviewing publically available information, including the article attached

hereto as Exhibit “A,” Hawk learned that MSCAA infringed Claim 40 of the ‘342 Patent,

at least in the Memphis-Shelby County Airport Authority location.

       27.     Hawk has prepared a Claim Chart, attached hereto as Exhibit “C,” which

explains how each limitation reads onto the method claimed by Claim 40 of the ‘342 Patent,

which claim was infringed by the MSCAA.

       28.     All conditions precedent to bringing this action have occurred or been

waived.

       29.     Hawk has retained counsel to represent it in this matter and is obligated to

pay its counsel a reasonable fee for its services.

       30.     Pursuant to 35 U.S.C. § 285, Hawk is entitled to recover its attorneys' fees.

              COUNT I: DIRECT INFRINGEMENT OF THE '462 PATENT

       31.     The allegations contained in paragraphs 1-30 above are hereby re-alleged as

if fully set forth herein.

       32.     The cause of action arises under the patent laws of the United States, and, in

particular, 35 USC § 1 et seq.

       33.     Plaintiff is the owner by assignment of the '462 Patent, with sole rights to

enforce the '462 Patent and to sue infringers.




                                             -6-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 7 of 9               PageID 7



       34.     A copy of the '462 Patent titled "Video Monitoring and Conferencing System"

is attached as Exhibit “D.”

       35.     Without Hawk's authorization, Defendant uses a video storage and display

system and/or methods that infringe one or more of the claims in the '462 Patent.

       36.     Hawk has been damaged by Defendant's infringement.

       37.     For the Avoidance of Doubt, Hawk only seeks damages which are not barred

by the statute of limitaiton for infringement that occurred piror to the patent expiring on

April 17, 2015.

       WHEREFORE, Hawk Technology Systems, LLC respectfully requests the Court:

       A.      Enter a judgment finding that Defendant has directly infringed the '462

Patent.

       B.      Pursuant to 35 U.S.C. § 284, order Defendant. to pay damages adequate to

compensate for the infringement, but in no event less than a reasonable royalty for the use

made of the invention, together with interest and costs;

       C.      Find this to be an exceptional case of patent infringement under 35 U.S.C. §

285 and award reasonable attorneys' fees, costs, and expenses incurred by Hawk

Technology Systems, LLC in prosecuting this action; and

       D.      Award such other and further relief as the Court deems just and proper.

             COUNT II: DIRECT INFRINGEMENT OF THE '342 PATENT

       38.     The allegations contained in paragraphs 1-37 above are hereby re-alleged as

if fully set forth herein.


                                            -7-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 8 of 9               PageID 8



       39.    The cause of action arises under the patent laws of the United States, and, in

particular, 35 USC § 1 et seq.

       40.    Plaintiff is the owner by assignment of the '342 Patent, with sole rights to

enforce the '342 Patent and to sue infringers.

       41.    A copy of the '342 Patent titled "Dual Format Digital Video Production

System" is attached as Exhibit “E.”

       42.    Upon information and belief, Defendant has infringed one or more claims of

the '342 Patent, including at least Claim 40, by making, using and/or offering for sale a

system that performs the dual recording of video signals for security, covered by one or

more claims of the '342 Patent, including, without limitation, Claim 40.

       43.    For the Avoidance of Doubt, Hawk only seeks damages which are not barred

by the statute of limitaiton for infringement that occurred piror to the patent expiring on

March 1, 2015.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court to:

       A.     Enter judgment for the Plaintiff on the Complaint on all causes of action

affected herein;

       B.     Award Plaintiff damages resulting from Defendant's infringement, in

accordance with 35 USC § 284;

       C.     Award Plaintiff reasonable attorneys' fees, costs, and expenses incurred by

Plaintiff in prosecuting this action; and


                                            -8-
 Case 2:19-cv-02786-JPM-tmp Document 1 Filed 11/14/19 Page 9 of 9               PageID 9



      D.     Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under the Law or equity.

                             DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury on all issues so triable.

      RESPECTFULLY SUBMITTED, this the 14th day of November, 2019.

                                          s/Frank J. Dantone
                                          FRANK J. DANTONE, BPR #28920
                                          HENDERSON DANTONE, P.A.
                                          241 Main St.
                                          P.O. Box 778
                                          Greenville, MS 38702
                                          Telephone No. (662) 378-3400
                                          Facsimile No. (662) 378-3413
                                          Email: fjd@hdpa.com

                                          Attorney for Plaintiff,
                                          Hawk Technology Systems, LLC,




                                            -9-
